ORDER

PER CURIAM.
Movant Lewis Williams was convicted of first degree robbery, Section 569.030 RSMo 1994. Movant filed a motion for postconviction relief pursuant to Rule 29.15 alleging that the evidence was insufficient to support his conviction and also alleging ineffective assistance of counsel. Movant now appeals the judgment denying his motion without an evidentiary hearing.
We have reviewed the briefs of the parties and the record on appeal and conclude the trial court’s determination is not clearly erro*521neous. Rule 29.15(k). No precedential or jurisprudential purpose would be served by an extended opinion reciting the detailed facts and restating the principles of law. We affirm the judgment pursuant to Rule 84.16(b).